Order entered August 1, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00822-CR

                          WILLIAM TRAVIS HENDRIX, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82997-2017

                                             ORDER
       Before the Court is appellant’s July 30, 2019 motion to adopt the existing brief filed by

former appellate counsel Kristin R. Brown on appellant’s behalf. We GRANT the motion. The

brief received by the Clerk on May 28, 2019 and filed on June 3, 2019 shall be appellant’s brief.

The State’s brief shall be due within thirty days of the date of this order.


                                                        /s/    BILL PEDERSEN, III
                                                               JUSTICE